United States Court of Appeals
                     For the First Circuit


No. 09-1149

     ASTRID G. ESTRADA; WENDY M. ESTRADA; GUILFREDO E. MUÑOZ;
  JOSÉ A. AQUINO; CRUZ F. RIVERA; CARLOS E. TAMUP; JOSÉ BURGOS;
        ABELINO M. URIZAR; ISRAEL TEBALAN; ROLANDO NORIEGA;
              BORIS CRUZ; ELSA HERNÁNDEZ VILAVICENCIO,

                     Plaintiffs, Appellants,

                               v.

          STATE OF RHODE ISLAND, State Police Department;
  STEVEN M. PARE, individually and in his official capacity as
         Superintendent of the Rhode Island State Police;
   C. THOMAS CHABOT, individually and in his official capacity
    as a state trooper employed by the State of Rhode Island,

                     Defendants, Appellees,

       JANE DOE, individually and in her official capacity
    as a state trooper employed by the State of Rhode Island,

                           Defendant.


                          ERRATA SHEET

     Chief Judge Lynch's concurrence in the opinion of this Court
issued on February 4, 2010 is amended as follows:

     On page 28, line 3, "I do not rely on it" should be replaced
with "I do not rely on them"

     On page 28, line 4, "because the admission is not contained"
should be replaced with "because the admissions are not
contained"